Examiner Amendment, Comment and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the claims as follows:
Cancel claims 14 and 16.
11.    (Currently amended) A downhole inflow flow
a substantially tubular external housing having an infinitely variable choke in an array of housing openings, in a plane perpendicular to a
an axially movable tubular internal sliding sleeve providing downhole inflow,internal sliding sleeve mounted adjacent to and coaxially inside said tubular external housing and said internal sliding sleeve containing an infinitely variable choke having a plurality of openings, in a plane perpendicular to an
a nut attached movably to and around said internal sliding sleeve spindle; 
longitudinal axis of the servomotor being aligned coaxially with the longitudinal axis of the internal sliding sleeve and the longitudinal axis of the tubular housing; 
first and second seals mounted in ananansliding sleeve to isolate the hollow shaft servo-motor; and
a third seal located below the infinitely variable choke of the housing; 
wherein movement of the internal sliding sleeve infinitely -motor which, when turned on, applies torque directly to the nut, which transmits the torque of the servo-motor to the sliding sleeve through the spindle, the control valve servo-motor being connected to and operated from a well;[[.]]
and further wherein the infinitely variable choke of said internal sliding sleeve, when moved to a closed position, moves below the third seal located below the said infinitely variable choke of the said housing.
15.  (Currently Amended) A downhole inflow electric variable control valve for downhole inflow control in operations for the production and injection of oil and natural gas onshore and offshore wells comprising: 
a substantially tubular external housing having an infinitely variable choke with openings in and around said external housing, and in a plane perpendicular to a
an internal
a spindle connected around said internal sliding sleeve for providing movement to said internal sliding sleeve;
a nut attached movably to and around said internal sliding sleeve spindle;
a hollow shaft servo-motor attached to the nut, the longitudinal axis of the servo-motor being aligned coaxially with the longitudinal axis of the internal sliding sleeve and the longitudinal axis of the external tubular housing;
a first seal and a second seal mounted in the annular space between anan-motor;
said first seal and said second seal mounted on one side of said external housingsliding sleeve variable choke openings;
a third seal located between the inside of the tubular external housing and the outside of the internal sliding sleeve on the opposite side of the infinitely variable choke openings of the tubular external housing
said sleeve spindle fastened to the internal sliding sleeve by one or more shearing pins, whereby, when the shearing pins are broken by an activation tool, the sliding sleeve will 
wherein movement of the internal sliding sleeve infinitely-motor which, when turned on, applies torque directly to the nut, which transmits torque of the servo-motor to the internal sliding sleeve through the spindle, the control valve servo-motor being connected to operate from the surface by a single electric cable; 
wherein in the open position, the infinitely variable choke openings around and in the internal sliding sleeve are aligned to the infinitely variable choke openings of the tubular external housing around and in the housing, permitting flow from inside the internal sliding sleeve to outside the tubular external housing[[.]]
and further wherein the infinitely variable choke of said internal sliding sleeve, when moved to a closed position, moves below the third seal located below the said infinitely variable choke of the said housing.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020, has been entered.

Mr. Barry L. Haley approved the above claim amendments on 1/7/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The limitations of claims 11 and 15 were not located in one reference, or a reasonable combination of references, particularly with regard to the required movement of the internal sliding sleeve infinitely variable choke to below the third seal when moving from the open to the closed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEORGE S GRAY/               Primary Examiner, Art Unit 3676